

114 HR 8844 IH: Badr Organization Designation Act of 2020
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8844IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require reports and determinations relating to imposition of sanctions against the Badr Organization, and for other purposes.1.Short titleThis Act may be cited as the Badr Organization Designation Act of 2020.2.FindingsCongress finds the following:(1)The Badr Organization, founded in 1983 as the military arm of the Supreme Council for the Islamic Revolution in Iraq, is Iran’s oldest and most preeminent proxy in Iraq, a political party which supported Ayatollah Khomeni’s Islamic revolution in Iran and desired to export it to Iraq. (2)The Badr Organization is provided training, funding, and arms by Iran’s Islamic Revolutionary Guard Corps (IRGC), IRGC-Quds Force, and works closely with Kata’ib Hezbollah (KH), Lebanese Hezbollah, and Asa’ib Ahl al-Haq (AAH), all of which have been designated as Foreign Terrorist Organizations by the Department of State.(3)Reports confirm that on December 31, 2019, Abu Mahdi al-Mohandes, the now deceased deputy commander of the Popular Mobilization Force and terrorist leader of Hezbollah, led a mob of Iranian-backed Iraq militia groups to the United States Embassy in Iraq and set fire to the building. With him was Badr Organization leader, Hadi al-Amiri. (4)The Badr Organization has a history of targeting Americans and allies in Iraq, committing human rights violations by killing civilians and summarily executing Sunni prisoners. (5)The Badr Organization is a cohesive unit modeled after Hezbollah, and continues to politically thrive under the Fatah Alliance made up of other Iranian-backed militias which nearly have a voting majority. (6)Leader Hadi al-Amiri is quoted as saying that Supreme Leader Ali Khameni is the leader not only for the Iranians, but for the Islamic Nation. Additionally, he described Quds Force leader Qassem Solemani as his dearest friend. (7)The Badr Organization deploys forces to Syria to fight on behalf of the Bashar al-Assad regime, including participating in the 2016 siege of Aleppo where the United Nations High Commissioner for Human Rights alleges pro-government Iraq militia groups executed dozens of civilians.3.ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the Badr Organization to include the following: (1)A description of the Badr Organization and other Iranian-backed militias and their involvement in the December 2019 attack on the United States Embassy in Iraq.(2)A assessment of whether United States assistance to the Popular Mobilization Forces has directly or indirectly benefitted the Badr Organization.(3)A description of the Badr Organization’s involvement in human rights violations.(4)The Badr Organization’s connections to foreign terrorist groups, including an assessment of the links between the Badr Organization and Iran’s Islamic Revolutionary Guard Corps (IRGC), Hezbollah, Asa’ib Ahl al-Haq (AAH), Kata’ib Hezbollah (KH), or any other organization designated by the Department of State as a foreign terrorist organization.4.Determinations with respect to the imposition of sanctions against the Badr Organization(a)Determinations by Secretary of StateNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a determination, including a detailed justification, of whether the Badr Organization meets the criteria for—(1)designation as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); and(2)imposition of sanctions under section 1263 of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).(b)Determination by Secretary of the TreasuryNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury shall submit to the appropriate congressional committees a determination, including a detailed justification, or whether the Badr Organization meets the criteria for the imposition of sanctions under Executive Order 13224 (50 U.S.C. 1701 note; Relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism).(c)FormThe determinations required by subsections (a) and (b) shall be submitted in unclassified form, but may include a classified annex.5.Prohibition on funding to support the Badr OrganizationNotwithstanding any other provision of law, no Federal department or agency, including the Department of State and the Department of Defense, may obligate or expend any Federal funds to support the Badr Organization.6.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 